--   -




              THE,~TTORNEY              GENERAL
                            OPTEXAS




Mr. Ned Price, Chairman            Opinion No. WW-779
Industrial AccidXzntBoard
Walton Buildii;g                  Re:   Is the transfer of funds
Austin, Texas                           provided for In House Bill
                                        4, 56th Legislature, 3rd
                                        Special Session, a valid
                                        transfer of funds from Texas
                                        Workmen's Compensation Fund
                                        (#94) as created bv House
                                        Bii1'433, 55th Legislature,
Dear Mr. Price:                         Regular Session, 1957.
         We quote as follows from your recent letter:
         "Is the transfer of funds provided for In
    H.B. 4, 56th Legislature, 3rd Special Session, a
    valid transfer of funds from the Texas Workmen's
    Compensation Fund (#94) as created by H.B. 433,
    55th Legislature, Regular Session 1957."
          House Bill 4, Acts of the 56th Legislature, Third
Called Session DrOVideS as follows under the heading "Central
Education Agency" in Subsection C (2) of Section 20 in Article
IV of such act:
                                   "For the Years Ending
                                  August 31,    August 31,
                                     1960          1961

     "(2)' out of any balances
     remaining In the Workmen's
     Compensation Fund (No. 94)
     over and above the amounts
     appropriated to the Indus-
     trial Accident Board by
     Article III of this Act,
     there Is also appropriated
     to said Board for transfer
     by Interagency agreement to
     the Central Education Anencs
     to be used in the rehabilita-
     tlon of injured workmen pur-
     suant to H.B. No. 433, Fifty-
     fifth Legislature, R.S., 1957,
Mr. Ned Price, Chairman, page 2 (WW-779)


                                   "For the Years Ending
                                  August 31,    August 31,
                                     1960          1961


    IEmphasis ours).
          House Bill 433, Acts of the 55th Legislature,
Regular Session (Article 8306, Section 7) provides, in part,
as follows:
         "Upon receipt thereof, the Board shall
    promptly analyze each notice of injury incurred
    by an injured employee covered under this law.
    If the Board concludes that vocational rehabillta-
    tion is indicated in any such case, it Immediately
    shallatake the necessary steps to inform the in-
    jured employee of the services and facilities
    available to him under the Texas Program of Voca-
    tional Rehabilitation for Disabled Persons
    administered by the Vocational Rehabilitation
    Division of the Texas Education Agency and the
    Board immediately shall notify said Vocational
    Rehabilitation Division of such case. In each such
    case recommendation of services and facilities shall
    be made after consultation by the Board with the
    physician or chiropractor furnishing medical aid or
    chiropractic services as required by this Section,
    who shall retain general supervision of treatment
    of the injured employee and, should the employee
    request it, the Board shall consult with a physician
    or-chiropractor of his own selection. The Board
    shall co-operate with said Vocational Rehabilitation
    Division with reference to the work of said Division
    in providing said services and facilities to injured
    employees covered under the provisions of this law."
    IEmphasis ours).
          The same act in Sectlon 28 provides in part:
          "There is hereby established as a special fund,
     separate and apart from all public moneys or funds
     of this State, a Workmen's Compensation Fund which
     shall be used-by the board for-the purpose of paying
     costs of the administration of the law, In addition
     to amounts appropriated by the Le lslature of the State
     of Texas. . . .' (Emphasis ours7 .
Mr. Ned Price, Chairman, page 3 (WW-779)


          Since Section 38 of House Bill 433 provides for the
payment of the taxes comprising the Workmen's Compensation Fund
into the State Treasury, it follows that the funds cannot be
expended except In pursuance of a specific appropriation by the
              Section 6 Article VIII of the Texas Constitution;
%!%%$%eralls       Opinion ~~-378 (1958).
          Clearly, the above quoted portion of House Bill 4
constitutes an appropriation by reason of "setting apart from
the public revenue of a certain sum of money for a specific
object in such a manner that the executive officers of the
government are authorized to use that money and no more for that
object and for no other". Attorney General's Opinions W-96
(1957) and WW-378 (1959).
          From the quoted portion of House Bill 4 it is equally
clear that the Legislature intended to make an appropriation for
the transfer of a portion of the Workmen's Compensation Funds, a
special purpose fund created by general law, from the Industrial
Accident Board to the Central Education Agency.
          The Legislature is prohibited by Article VIII, Section
7 offthe Texas Constitution from in any manner diverting from
its purpose, any special fund that may, or ought to, come into
the Treasury. This section of the Constitution refers, however,
only to special funds established by the Constitution and not to
special funds created by statute. Gulf Ins. Co. v. James,'143
Tex. 424, 185 S.W.2d 966 (1945): Attorney General's Opinions
V-107 (1947) and O-5130 (1943).~
          General legislation cannot be included within a General
Appropriation Bill, and a rider to a General Appropriation ,Bill
cannot reseal, modifv or amend an existing general law. Moore'v.
Shennard.‘l44-Tex. 5%'. 192 S.W.2d 559 (ig46); Linden v.Finley
7 2 ‘&. 451, 49 s.w;-578 11899); State v. Steele-
9s
(1882); Attorney General's Opinions V-1254 (195lf; WW-E6x$ (?957);
and WW-300 (1957).
             From Section 7 of House Bill 433, Acts of the 55th
Legislature, Regular Session, it may be seen that the general
legislation creating the special fund known as the Workmen's
Compensation    Fund directs that such fund be used for the pur-
pose of paying the costs of the administration of the Workmen's
Compensation Law. It is also apparent from Section 28 of the same
act that the Industrial Accident Board has a duty to cooperate with
the Vocational Rehabilitation Division of the Texas Education Agency
with reference to the work of said division in providing the ser-
vices and facilities of such division to injured employees covered
by the Workmen's Compensation Law. The Workmen's Compensation Law
     Mr. Ned Price, Chairman, page 4 (WW-779)


     clearly delegates certain duties to the Texas Education Agency
i'   to be performed under and by reason of this law and these duties
     are a part of its purpose,
               There is nothing in House Bill 433 to indicate that
     the word "cooperate" means less than financial support. To
     the contrary, the word, being wholly unrestricted in the act,
     must be taken to mean cooperation without restriction as to
     form. It-is a well known rule of statutory construction that
     words In a statute are ordinarily given a general operation and
     exceptions, exemptions and limitations will not be read into
     them. 39 Tex.Jus. 179, 183, Statutes, Sets. 95, 96. Financial
     cooperation by the Industrial Acc-ldentBoard with the Vocational
     Rehabilitation Division, using moneys from the Workmen's Compensa-
     tion Fund, is authorized.
               Moreover, since the Inudstrial Accident Board is given
     the duty of cooperating financially and otherwise with the Voca-
     tional Rehabilitation Division of the Texas Education Agency In
     such respect, it follows that the Board has authority to transfer
     a portion of the Workmen's Compensation Fund for such purpose.
     Whenever a power and duty is given by statute  everything necessary
     to make it effectual or requisite to attain the end is implied, such
     grants being construed so as to include the authoritv to do all
                                     the objects of the grant. Terre11
                               135 S.W. 519 (1911); Moon v. Allred, 277
                             1911, error dism.); Attorney General's
                             and MS-226 (1955). Therefore, it cannot
     be said that the‘provision of House BilI 4 in question authorizes
     the Board by rider in the Appropriation Bill to do something which
     it was not empowered to do under the general law. The subject por-
     tion of House Bill 4 merely determines how much may be transferred.
     That is a legislative prerogative. Linden v. Finley, supra.
                It Is true that House Bill 4 evidences a restriction by
     the Legislature over the use of the Workmen's Compensation Fund in
     appropriating for transfer a certain amount of the fund for one
     particular  expense of the Board. However, a8 was said in Linden
     v. Finley, supra, "There is nothing In the Constitution whvo-
     hlbits the Legislature from limiting any appropriation by any apt
     words expressive of their Intent”.   The Legislature may even deny
     any appropriation for the performance of a statutory duty imposed
     by general law so long as it does not attempt to change that law.
     Attorney General's Opinion W-265 (1957). It follows that the
     Leglsalture may also appropriate a certain amount of money from a
     special fund in the Treasury to fulfill one of the lawful purposes
     of the fund and another amount from the fund to accomplish another
     lawful purpose of the fund, so long as it does not divert the money
                   .   .




Mr. Ned Price, Chairman, page 5 (W-779)


from the lawful purposes of the fund or enact general legislation
in so doing.
          Since the fund in question was established for the ex-
press purpose of paying the cost of administering the Workmen's
Compensation Act, and one of the legitimate costs of administer-
ing the act is the expense of cooperating financially with the
Vocational Rehabilitation Division of the Central Education Agency
in providing their services and facilities to employee-claimants,
the subject appropriation for transfer is patently supported by
and consistent with the general law creating the fund. We do not
perceive any difference between the purpose of the Workmen's
Compensation Fund and the purpose for which the funds are directed
by House Bill 4 to be used; namely, paying the cost of administer-
ing the Workmen's Compensation Act.
          By the same token, the subject provision of House Bill
4 does not amount to general legislation. It is but an appropria-
tion for transfer to fulfill the purpose of general legislation by
supplying funds with which to accomplish one of the objectives of
such general legislation.
          Accordingly, your question is answered in the affirmative.
                           SUMMARY
                           -------
         The transfer of funds provided for in House Bill
         4, 56th Legislature, 3rd Called Session, author-
         izes a valid transfer of funds from the Texas
         Workmen's Compensation Fund (#94) as created by
         House Bill 433, 55th Legislature, Regular Session,
         1957.
                                  Yours very truly,
                                  WILL WILSON
                                  Attorney General of Texas



                                  B&3
                                    :,.9
                                     Assistant
HGB:mg
Mr. Ned Price, Chairman, page 6 (WW-779)


APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Gordon C. Cass
C. Dean Davis
Marietta McGregor Payne
REXIEWED FOR THE ATTORNEY GENERAL
B$: Leonard Passmore